Case 2:21-cv-00267-RAJ-LRL Document 1-2 Filed 05/13/21 Page 1 of 3 PageID# 36




                           Exhibit 2
Case 2:21-cv-00267-RAJ-LRL Document 1-2 Filed 05/13/21 Page 2 of 3 PageID# 37




                    Midgett ■ Preti ■ Alperin PC
                                Attorneys &.Counselors
               2901S. Lynnhaven Road,Suite 120, Virginia Beach, VA 23452
                757-687.8888 ■ 757.687.8732 Facsimile ■ www.mpapc.com
                                      January 29,2015

VIA rRRTIFlED & FIRST CLASS U.S. MAIL
Ms.01gaGu^ova
 1074 Grand Oaks Lane
 Virginia Beach,VA 23455

        Re:    Deed ofTrust Note Secured by the property known as6^ Waters Drive,
               Virginia Beach, VA 23462

Dear Ms. Guskova:

       On March 29,2013, you borrowed money &om Anthony Gargiuio, when you executed a
deed oftrust note C*Note'*) and a deed oftrust("Deed of Trust"), which was recoiled among the
land records in the Clerk's Office of the Circuit Court of Virginia Beach, Virginia as Instrument
No.20130506000516460. The loan has been referred to this office for foreclosure based on a
de&ult under die Note and Deed of Trust. The undersigned has been or will be appointed as a
Substitute Trustee under the Deed ofTrust to institute foreclosure proceedings.

       As ofthe date ofthis letter, die default has not yet been cured. As a result ofthe de&ult of
the Note and Deed of Trust, Rachele Gargiuio, Executrix of the Estate of Anthony Gargiuio has
accelmted the entire balance due under the Note. As of January 29, 2015, there was due and
owing $62,455.00 on the Note, together with interest in the amount of $312.28, late charges,
costs, and attorney's fees in, plus subsequent interest accruals computed at seven percent(7%)
per annum and costs until paid in full.

        This is an attempt to collect a debt. Any Information obtained will be used for diat
 purpose. The debt is owed to the Estate of Anthony Gargiuio. Unless you notify this office
 within 30 diQrs after receipt of this notice that you dispute the validity of the debt or any portion
 thereof the debt will be assumed by this firm to be valid. If you have received a discharge order
 in a Chapter 7 Banknqitcy Case, be advised that this letter is not a demand that you pay any
 money,nor an attempt to collect any money from you.
      If you notify this office in writing within the 30-day period that the debt or any portion
thereof is ^sputed, this firm will obtain verification of the debt and a copy of this verification
will be mailed to you. Upon your written request within the 30-day period, this firm also will
provide you with the name and address of the original creditor, if different fiom the current
creditor. Notwitiistandi^ the foregoing, a foreclosure sale of the secured property may be
scheduled, coiisistent with state law, prior to the expiration of the thirty day pmod refined to
above. A notice ofsale will be sent to you in accordance with state law.
 Case 2:21-cv-00267-RAJ-LRL Document 1-2 Filed 05/13/21 Page 3 of 3 PageID# 38




 Ms.Olga B. Guskova
 Januaiy29,2015
 Page 2



          You are entitled to certain information that sets forth your rights and our obligations
 under the law. I have enclosed a "Validation ofDebt"form, which sets forth some of your rights
 and our obligations under the law.

       If the jnoperty is sold as scheduled, you may be required to vacate the premises and
 remove all of your personal possessions. Should you &il to conq>ly with any notice to vacate
 that is served upon you,court ^tion may be required to obtain possession ofthe property.

       Ifyou intend to pay offyour loan you must contact the undersigned at(757)687-8888 to
obtain the most current payoff. Any such payment must be made by a certified or caper's check
ora wire transfer. Only the full amount due will be accepted.

                                            Yours Sincerely,

                                            MIDGETT PRETIALPERIN,PC




                                            Scott N. Alperin


SNA/pm
&iclosure
